Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 1 of 23




                              Exhibit 1
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 2 of 23




                                 AMERICAN ARBITRATION ASSOCIATION
                                     Commercial Arbitration Tribunal

    ------------------------------------------------------------------------)(

    Pepsico, Inc.,
                                                                                 Case No. 01-20-0015-8060

                                                         Claimant,

    V.

    Vital Pharmaceuticals, Inc. d/b/a VP)(,


                                                          Respondent.

    -----------------------------------------------------------------------)(



                                                 INTERIM ORDER
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 3 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 4 of 23




   adhere to its contractual obligations for an additional three-year notice period (the ''Notice

   Period"), as is required following the Notice of Termination of the Agreement.

           Claimant commenced this Arbitration by filing with the AAA a Demand for Arbitration,

   dated November 23, 2020, in which Claimant requests (1) a Declaratory Judgment that Claimant

   is the exclusive distributor of the Products for at least three years because Respondent has not

   terminated the Agreement with cause; (2) a Declaratory Judgment that Respondent has breached

   the Agreement and failed to cure the breaches; (3) a Declaratory Judgment that Respondent owes

   Claimant the "Company Separation Amount;" (4) Damages for breach of the Agreement

   infringement of Claimant's exclusive distribution rights; (5) Damages for breach of the

   Agreement violation of the confidentiality provision; and (6) Specific Performance

   Respondent must perform its obligations under the Agreement until at least October 24, 2023,

   i.e., during the Notice Period, because Respondent did not terminate the Agreement with cause.

           Respondent has not yet filed a formal answer or other response to Claimant's Demand for

   Arbitration. However, it is apparent that Respondent denies the material allegations in the

   Demand for Arbitration, including that it has breached the Agreement, and contests that

   Claimant is entitled to any of the relief that it seeks in this Arbitration.




           Claimant's Application for Emergency and Interim Relief

           Simultaneous with the commencement of this Arbitration, Claimant fled an Application

   for Emergency and Interim Relief with the AAA. The relief that Claimant seeks in its

   Application is set forth in its "[Proposed] Order Granting Claimant's Application for Emergency

   and Interim Relief:"




                                                      2
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 5 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 6 of 23




              that [Respondent] is required to pay to [Claimant] as calculated in [Claimant's]

              November 20, 2020 notice under Section 3.2(a)(i)(c) of the Agreement;"

          (5) "Pursuant to Section 9.1., all filings, arguments, evidence, and other information in

              this arbitration shall be kept confidential by the parties, except to the extent permitted

              under the Agreement or as needed to enter or enforce this award;" and

          (6) "(Respondent] is bound by Section 9.11 of the Agreement, which requires all disputes

              to be resolved through arbitration."

          Respondent opposes the Application in its entirety, based on its position that it has not

   breached the Agreement, and that Claimant is not entitled to any of the relief that it seeks.

          In support of its Application, Claimant submitted an Application for Emergency and

   Interim Relief, with exhibits, dated November 23, 2020; Declaration of Eric Hanson, with

   exhibits, dated November 23, 2020; Declaration of Elizabeth Earl, with exhibits, dated

   November 23, 2020; Declaration of Shay Hobby, with exhibits, dated November 23, 2020;

   Claimant's Supplemental Exhibits in Support of its Application for Emergency and Interim

   Relief, with exhibits, dated November 24, 2020; letter from Claimant's counsel, with exhibit,

   dated November 25, 2020; letter from Claimant's counsel, with exhibits, dated November 25,

   2020; letter from Claimant's counsel, with exhibits, dated December 1, 2020; letter from

   Claimant's counsel, with exhibit, dated December 2, 2020; letter from Claimant's counsel, dated

   December 4, 2020; letter from Claimant's counsel, with exhibit, dated December 5, 2020; and

   [Proposed] Order Granting Claimant's Application for Emergency and Interim Relief.

           In opposition to Claimant's Application, Respondent submitted Respondent's Opposition

   to Claimant's Application for Emergency and Injunctive Relief, dated December 2, 2020;

   Declaration of Gene Bukovi, with exhibits, dated December 1, 2020; Declaration of Mike


                                                     4
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 7 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 8 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 9 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 10 of 23




    terminate until three years after a written notice of termination in received by the other Party. In

    this case, the Notice of Termination was received by Claimant on October 23, 2020. Therefore,

    the Agreement terminates on October 24, 2023.


           Because Section 3.2(a) is unambiguous, extrinsic evidence is not permitted and should

    not be considered. See Omni Quartz, Ltd. V CVS Corp., 287 F.3d 61, 64 (2d Cir. 2002). Indeed,

    even if extrinsic evidence were considered, such evidence would lead to the same conclusion.

    For example, the meaning of Section 3.2(a) is confirmed in Respondent's Notice of Termination:

    "Please be advised that, pursuant to Section 3.2(a) of the Agreement, any and all relationships

    between [Respondent] and [Claimant] ('Distributor'), including but not limited to those

    described in the Agreement, shall terminate no later than October 24, 2023 (the 'Notice

    Period')."


           The sections of the Agreement that Respondent relies upon in its opposition in

    particular, Section 3.2(c) -- do not alter or contradict the meaning of section 3.2(a). In its reliance

    upon those provisions, Respondent conflates the phrases "expiration or termination of this

    Agreement" and "the effective date of expiration or termination" with the date of the Notice of

    Termination. However, they are not the same thing the Notice of Termination is dated and was

    delivered to Claimant on October 23, 2020; the expiration or termination of the Agreement, and

    the effective date of expiration or termination of the Agreement, is October 24, 2023.



           Respondent appears to want for itself the best of both options: the ability to replace

    distributors immediately to the extent it desires and is able to do so (as though the Agreement

    was terminated with cause) and the option to replace distributors more gradually over three

    years, to the extent it is not able to do so immediately (as though the Agreement was terminated

                                                      8
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 11 of 23




    without cause). All the while, Claimant is required to perform its obligations under the

    Agreement throughout the three-year Notice Period.


           However, the Agreement allowed Respondent to choose one of the two options, not both.

    Based upon Respondent's decision to terminate the Agreement without cause, Respondent

    cannot replace Claimant as its exclusive distributor until the three-year Notice Period expires on

    October 24, 2023.


           Respondent argues that is unreasonable to expect it to replace its distribution network

    overnight upon the expiration of the Notice Period. However, nothing in the Agreement appears

    to prevent Respondent from making arrangements during the Notice Period to replace Claimant

    as its exclusive distributor upon expiration of the Notice Period. Moreover, Section 3.2(c)(iii) of

    the Agreement provides for the Parties potentially to continue to do business together subsequent

    to termination of the Agreement.


           Therefore, the Emergency concludes that Claimant is likely entitled to the relief that it

    seeks in this Arbitration, namely, a declaration that Claimant remains Respondent's exclusive

    distributor pursuant to the Agreement through October 24, 2023.


           Claimant's Assertions of Immediate and Irreparable Loss or Damage in the Absence of
           Emergency Relief

           Respondent argues that Claimant can establish immediate and irreparable loss or damage

    only upon a showing that its very existence is threatened. In fact, however, the law provides that

    a party can establish irreparable harm even when its very existence is not threatened. See Caruso

    Mgmt. Ltd v. Int'! Council ofShopping Centers, 2019 WL 1949801, at 6 (S.D.N.Y. April 18,

    2019)("... there are certain circumstances where a movant can demonstrate irreparable harm


                                                     9
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 12 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 13 of 23




           Moreover, the damages claimed by Claimant are not limited to lost profts or other solely

    monetary loss. Applicable case law establishes that the harm that Claimant asserts it has already

    suffered, and will continue to suffer, cannot be adequately satisfied by the payment of monetary

    damages.In Reuters Ltd v. United Press Int'/, 903 F.2d 904 (2d Cir. 1990), Reuters terminated

    its service of supplying newspictures to UPI, which UPI in turn supplied to its customers.The

    court discussed that "terminating the delivery of a unique product to a distributor whose

    customers expect and rely on the distributor for a continuous supply of that product almost

    inevitably creates irreparable damage to the good will of the distributor." Id. at 907-08.The court

    concluded: "We agree that the actual loss of ...services is not imminent.Yet even a speculative

    loss may cause immediate irreparable harm to UPI's good will." Id. at 908. "[I]n cases where a

    preliminary injunction has issued to prevent a product source from suspending delivery to a

    distributor, the irreparable harm has often consisted of the loss of customers and the competitive

    disadvantage that resulted from a distributor's inability to supply its customers with the

    terminated product." Id. at 909. See also Nat'/ Kitchen Prods., Inc., supra. At 2 ("... it appears

    clear that a distributor threatened with serious harm to its ability to compete, which harm is not

    fairly compensable in money damages, may turn to equity for protection from the impending

    incalculable loss of reputation and good will.").




                                                     11
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 14 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 15 of 23




          * Respondent's representatives have told customers that Respondent has regained

          Claimant's distribution rights and not to purchase Products from Claimant. [Earl Deel.,

          pars.6, 9; Hobby Deel., pars 6-8]

          * Respondent issued a press release on November 17, 2020, stating that Respondent had

          terminated Claimant as its exclusive distributor (including: "PepsiCo, you're fired.").

          [Application, Ex.7J

          * Respondent's CEO sent a tweet on November 17 , 2020, stating: "[Respondent] has

          terminated the distribution contract with [Respondent] effective immediately."

          [Application, Ex. 8]

          *Respondent's EVP of Sales sent a letter, dated November 23, 2020, to "Dear Valued

          Partner " stating: "Last week [Respondent] declared an end to its partnership with

          [Claimant], effective immediately...[Claimant] is no longer an exclusive distributor.As

          such, [Respondent] is entitled to develop distribution channels with trustworthy partners

          as we deem fit for our own brand. That process has already started and will continue in

          earnest." Claimant's Supplemental Exhibits in support of its Application for Emergency

         and Interim Relief, Ex. A.

         * Respondent's SVP of Sales sent a letter, dated November 23, 2020, to "Dear Retail

         Partner " stating: "I want to provide additional information regarding [Respondent's]

         recent press release (attached) announcing its termination of its exclusive distribution

         partnership with [Claimant], effective October 23, 2020....The transition has already

         started ... " Claimant's Supplemental Exhibits in support of its Application for

         Emergency and Interim Relief, Ex.B.




                                                  13
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 16 of 23




          * Respondent issued a press release on November 25, 2020, subsequent to the

          commencement ofthis arbitration and fling ofClaimant's Application, stating:

          "[Claimant] has been legally terminated by [Respondent] over a month ago ...Make no

          mistake [Claimant] has been legally terminated! [Claimant] is no longer

          [Respondent's] exclusive distributor.All retailers and third parties are legally free to

          purchase direct from [Respondent] and its extensive network ofauthorized distributors.

          Again, [Claimant] is no longer legally [Respondent's] exclusive distributor." Counsel

          letter, dated November 25, 2020, Ex.A.

          *Respondent reissued the November 25, 2020 press release on December 1, 2020.

          Counsel letter, dated December 1, 2020, Ex.B.

          *On December 2, 2020, Claimant learned from Costco, one ofits major customers, that

          representatives ofRespondent had requested that Respondent take over distribution ofthe

          Products for Costco in Texas and Florida. It was reported to Claimant that the Costco

          customer was frustrated by the conficting information that it was receiving from

          Claimant and Respondent and concerned with Costco's ability to source the Products.

          Counsel letter, dated December 2, 2020, Ex. A.

          * Respondent's CEO gave an interview (answering written question by email) that

         was published in Beverage Digest, entitled: Exclusive O&A: Bang CEO Offers View of

         PepsiCo's Performance."Terminated Means Terminated." In the published interview,

          Respondent's CEO stated:




                                                   14
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 17 of 23




           Pepsi's termination was effective immediately over one month ago.Pepsi being fred and
           their contract terminated while 'contending' that nothing changes is absurd.Pepsi has
           been legally terminated....Termination of Bang Energy's exclusive distribution
           agreement was and is effective immediately on the effective date thereon over one month
           ago.... Furthermore, we have also brought additional best-in-class distributors on board
           to strengthen our current distributor network....we just sat around the campfire holding
           hands singing kumbaya hoping Kirk Tanner, Jim Lee and Hugh Johnston would execute
           on our joint business plan and execute on Pepsi's grandiose promises while letting our
           business be intentionally destroyed [sarcasm intended] .. .The only fragmented
           distribution system retailers have to worry about is the fruitless and feckless Pepsi
           distribution system....If you think we were foolish enough to put all our trust in Pepsi
           without having a backup plan, you've simply may have lost your mind! ...Pepsi CEO,
           Kirk Tanner, CFO Hugh Johnston and Jim Lee are professional data spin masters.
           They're so used to spinning the data , that I believe they actually convince themselves that
           their delusions are real.This prompted me to send an email to Kirk Tanner and Hugh
           Johnston asking: 'How does it feel to be so pathetic and feckless and wallow aimlessly
           and habitually in the stench of sub mediocrity? ... If you need further insight into the
           extreme dysfunction at Pepsi, look no further than Pepsi's purchase of Rockstar....Any
           retailers who need indemnifcation from Pepsi's threats and harassment , please contact
           Bang Energy. Pepsi has been fired! Pepsi has been sent a letter of termination which you
           can access by clicking this link ...

           Based on the above, it is clear that Respondent is violating the Agreement, including

    Sections 1.1, 2.3(b), 3.2(a), 9.1 and 9.1 1 thereof.According to Claimant, Respondent's direct

    sales or giveaways unfairly undercut Claimant's pricing.The misinformation that Respondent is

    conveying has created substantial confusion in the marketplace for retailers and sub-distributors,

    causing some to question whether they should continue to purchase the Products from

    Respondent or Claimant. Respondent's interference with its exclusive distribution renders

    Claimant unable to manage its distribution because of uncertainty regarding whether customers

    will choose to purchase the Products from Claimant, Respondent directly or a new distributor

    appointed by Respondent.Respondent's behavior puts at risk Claimant's relationships with its

    customers. [ Hanson Deel., pars.20-26; Earl Deel., pars. 8- 12; Hobby Deel., pars. 9-11] This is

    not merely the hypothetical possibility of harm to Claimant in the future, but events that already




                                                    15
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 18 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 19 of 23




           Therefore, the Emergency Arbitrator is satisfied that Claimant has made a sufficient

    showing that it would suffer immediate and irreparable loss or damage in the absence of

    emergency relief.

           The purpose of an injunction is to preserve the status quo ante, "i.e., the situation that

    existed between the parties immediately prior to the events that precipitated the dispute." Asa v.

    Pictometry Intern Corp., 757 F.Supp.2d 238, 243 (W.D.N.Y. 2010). The "'[s]tatus quo' to be

    preserved by a preliminary injunction is the last actual, peaceable uncontested status which

    preceded the pending controversy." LaRouche v. Kezer, 20 F.3d 68,74 n.7 (2d Cir. 1994); N.

    Am. Soccer League, LLC v. US Soccer Fed'n, Inc., 883 F.3d 32, 37 (2d Cir. 2018)("Because the

    proposed injunction's effect on the status quo drives the standard, we must ascertain the status

    quo that is, 'the last actual, peaceable uncontested status which preceded the pending

    controversy."'). Christa McAuliffe Intermediate Sch. PTO, Inc. v. de Blasio, 364 F.Supp.3d 253,

    274-75 (S.D.N.Y. 2019), affd, 788 F. App'x 85 (2d Cir. 2019).

           The Parties have different views of the status quo ante. Although the Parties agree that

    the status quo ante follows the termination of the Agreement by Respondent without cause on

    October 23, 2020, each Party argues that the status that is restored should be according to its

   interpretation of the current rights and obligations of the Parties under the Agreement.

           In this case, the appropriate status quo ante exists with Claimant serving as the exclusive

    distributor for Respondent in the United States, consistent with the Emergency Arbitrator's

   understanding of the meaning of Section 3.2(a) of the Agreement.

           Other arguments and contentions of the Parties regarding this Application that are not

    expressly addressed herein have been considered by the Emergency Arbitrator. Unless they are




                                                    17
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 20 of 23




    adopted herein, they have been found to be either consistent with the conclusions reached herein

    or without merit.



            Emergency and Interim Relief Requested by Claimant

           The Emergency Arbitrator considers the specifc emergency and interim relief that

    Claimant requests in its Application:

            1. Claimant requests that the Emergency Arbitrator order that Respondent cease any and

    all actions, directly or indirectly, through its personnel, contractors, or other representatives, to

    (a) sell to customers for whom Claimant has exclusive sales and distribution rights, (b) distribute

    Bang-branded products anywhere in the Territory, as defined in the Agreement, other than

    through Claimant, or (c) take back or transition any territories or customers away from Claimant,

    unless otherwise agreed to in writing by Claimant. Claimant's request is granted.

           2. Claimant requests that the Emergency Arbitrator order that Respondent and its CEO

    shall not release, directly or indirectly, any of the following: (a) any press releases, publicity

    statements or other information regarding this Agreement, including any Tweets or other

    statements on all the various social media platforms leveraged by Respondent, its

    representatives, or Mr. Owoc, without the prior written approval of Claimant, (b) any non-public

    information concerning Claimant's respective business operations; (c) the existence of this

    Agreement or any prices or terms of purchase under this Agreement to any person or entity; or

    (d) disparaging statements regarding Claimant or its performance under the Agreement, or false

    statements claiming that Claimant no longer has distribution rights for Bang-branded products

    under the Agreement. This request essentially is to enforce the terms of the Agreement;

    therefore, Claimant's request is granted to the extent that Respondent is ordered to abide by the



                                                      18
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 21 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 22 of 23
Case 0:20-cv-62415-RAR Document 14-1 Entered on FLSD Docket 12/08/2020 Page 23 of 23
